Merrick, J.
The service was sufficient. The plaintiff was not a resident in the county of Suffolk, and his attorney, who had his usual place of business there, was not found by the officer, who appears to have made diligent and proper search to find him. A debtor is not limited by the terms of the statute to any particular part of the day during which the time for taking the oath by him is to be fixed. In this instance, the hour fixed for that purpose was not unreasonable, and therefore there is no objection to it. The proceedings of the magistrate in the adjournment of the case, and in the discharge of the debtor in consequence of the creditor’s not appearing, were correct. Gen. Sts. c. 124, $$ 13, 16, 48. Thacher v. Williams, 14 Gray, 324. Exceptions sustained.